Citation Nr: 1009878	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gallbladder 
disability.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for muscle tremors and 
facial tics.

4.  Entitlement to service connection for thyroid problem.

5.  Entitlement to service connection for diabetes mellitus 
as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for high blood pressure 
as secondary to PTSD.

7.  Entitlement to service connection for irritable bowel 
syndrome as secondary to PTSD.

8.  Entitlement to service connection for migraine headaches 
as secondary to PTSD.

9.  Entitlement to service connection for colitis as 
secondary to PTSD.

10.  Entitlement to service connection for dental disability 
and bruxism.

11.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.

12.  Entitlement to an effective date prior to March 3, 2004, 
for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005, February 2007, and December 2007 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Notices of disagreement was 
received in July 2005, March 2007, and March 2008, statements 
of the case were issued in February 2006, July 2007, and July 
2008, and substantive appeals were received in March 2006, 
September 2007, and December 2008.

Originally, in May 2005, the RO granted service connection 
for PTSD and assigned it a 10 percent rating effective from 
March 3, 2004.  However, in January 2007, it changed that 
rating to 30 percent, effective from March 3, 2004.

The Board notes that the Veteran was initially represented by 
a service organization.  However, in January 2009 she 
appointed a private attorney as her representative.  It 
appears that the attorney has been furnished with a copy of 
the claims file for review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In her December 2008 substantive appeal, the Veteran checked 
the appropriate box to request a Board hearing at the RO.  It 
does not appear that any action has been taken on this 
request, nor does it appear that the request has been 
withdrawn.  

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board hearing at the RO.  After the 
hearing is conducted, or in the event 
the Veteran withdraws the hearing 
request or fails to report, the case 
should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



